PER CURIAM.
Appellant Quentin Sullivan appeals a circuit court order summarily denying his 3.850 motion for post conviction relief. Appellant alleges five claims of ineffective assistance of trial counsel. We affirm the trial court’s denial without comment, except to note that we reject appellant’s claim relating to a Richardson hearing because his allegations do not state a discovery violation needing a Richardson hearing, or that appellant suffered procedural prejudice. See Richardson v. State, 246 So.2d 771 (Fla.1971).
AFFIRMED.
POLSTON AND HAWKES,'JJ., CONCUR; BROWNING, C.J., CONCURRING IN PART AND DISSENTING IN PART WITH SEPARATE OPINION.